Citation Nr: 0822502	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1955 to 
April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida denied service connection for 
bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1. The veteran does not have an impaired hearing disability 
for VA compensation benefit purposes in the left ear. 

2. In the right ear, the veteran did not exhibit an impaired 
hearing disability in service or a sensorineural hearing loss 
within one year of separation therefrom, and his diagnosed 
right ear hearing loss is not associated in any way with his 
active military duty.

2. The veteran did not exhibit tinnitus in service and his 
diagnosed tinnitus is not associated in any way with his 
active military duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

2.  Tinnitus was not incurred or aggravated in service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, a November 2006 letter informed the 
veteran of the requirements for his service connection claim.  
This document also informed him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, the November 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for either bilateral hearing loss or tinnitus.  In 
light of these denials, no ratings or effective dates will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  The veteran has not 
cited any other information and stated that he has no other 
evidence to submit.  The veteran was accorded a VA 
audiological examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in response to the November 2006 VCAA letter, the 
veteran stated that he had no other information or evidence 
supportive of his claim to submit.  Consequently, the Board 
will proceed to adjudicate the following service connection 
claim, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  



        A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran asserts that he has bilateral hearing loss as a 
result of acoustic trauma to which he was exposed during his 
service in the Navy.  According to the veteran's service 
medical records, the veteran served in the Navy from April 
1955 to April 1959.  His military occupational specialty was 
that of aviation boatswain's mate.  The veteran contends that 
he has had difficulty understanding speech since 1959 and 
that he was exposed to noise while working on a carrier 
flight deck. He denies post-service occupational and 
recreational noise exposure.

The Board notes that service medical records are negative for 
complaints of, treatment for, or findings of bilateral 
hearing loss.  The April 1959 separation examination showed 
normal hearing acuity by whispered voice testing.

        1.  Left Ear Hearing Loss

Post-service medical records are negative for findings of 
left ear hearing loss for VA disability compensation 
purposes.  The veteran was first seen for a hearing 
evaluation by a VA examiner in October 2006 and also 
underwent a VA audiological examination in January 2007.

An outpatient medical record for the veteran's left ear from 
the October 2006 hearing examination showed "[n]ormal 
hearing to 3000 hertz  sloping to a mild to moderately severe 
sensorineural hearing loss."  The decibel levels were not 
listed in this record.  At the audiological examination in 
January 2007, the veteran demonstrated a speech 
discrimination score of 100% correct as well as the following 
puretone threshold levels:  15 decibels at 500 Hertz, 
15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 
25 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  

Significantly, neither evaluation provides competent evidence 
of a finding of a left ear hearing loss disability for VA 
compensation benefit purposes.  See 38 C.F.R. § 3.385 (2007) 
(which stipulates that, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  As the claims folder contains no competent 
evidence of a left ear hearing loss disability for VA 
compensation benefit purposes, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for left ear hearing loss.  The 
benefit-of-the-doubt rule does not apply and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

        2.  Right Ear Hearing Loss

An outpatient medical record for the veteran's right ear from 
the hearing evaluation in October 2006 showed:  "Normal 
hearing to 1000 Hertz dropping to a moderately severe to 
severe sensorineural hearing loss."  A January 2007 VA 
audiological examination conducted at that time for the right 
ear demonstrated a speech discrimination score of 88% correct 
as well as the following puretone threshold 
levels:  25 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 
65 decibels at 2000 Hertz, 60 decibels at 3000 Hertz, and 
55 decibels at 4000 Hertz.  Clearly, such results reflect 
impaired hearing for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (2007) (which stipulates that, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's right ear 
hearing loss disability to his in-service acoustic trauma.  
Upon review of the claims folder and examination of the 
veteran in January 2007, the VA examiner specifically 
concluded "[Without] detailed audiometric records from when 
this veteran was in the military, I cannot assess the 
relationship between his [hearing loss] and tinnitus and his 
military noise exposure [without] resorting to mere 
speculation."  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2007).  There is no showing of hearing 
loss in service or for many years thereafter.  Indeed, the 
first diagnosis of right ear hearing loss was made many years 
after the veteran's separation from active military duty.  

Moreover, the claims folder contains no competent evidence 
relating current hearing impairment to service.  As the 
claims folder contains no competent evidence of an 
association between the veteran's current right ear hearing 
loss disability and his in-service acoustic trauma, the Board 
finds that the preponderance of the evidence in this case is 
against the claim for service connection for right ear 
hearing loss.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

        B.  Tinnitus

The veteran asserts he has bilateral hearing loss as a result 
of acoustic trauma to which he was exposed during his service 
in the Navy.  According to the veteran's service medical 
records, the veteran served in the Navy from April 1955 to 
April 1959.  His military occupational specialty was that of 
an aviation boatswain's mate.  The veteran contends that he 
has had difficulty understanding speech since 1959 and that 
he was exposed to noise while working on a carrier flight 
deck.  The veteran denies post-service occupational and 
recreational noise exposure.

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  Post-service medical 
records show the veteran first complained of tinnitus in 
October 2006.  A January 2007 VA audiological examination 
provides a diagnosis of tinnitus.  

Significantly, the claims folder contains no competent 
evidence of an association between the veteran's diagnosed 
tinnitus and his active military duty.  In fact, at the 
January 2007 VA audiological exam, the veteran specifically 
stated that he has had tinnitus "for at least ten years".  
Clearly, therefore, the preponderance of the evidence is 
against his claim for service connection for such a 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
the claim for service connection for tinnitus must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


